

116 HR 4685 IH: High Rise Fire Sprinkler Incentive Act of 2019
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4685IN THE HOUSE OF REPRESENTATIVESOctober 15, 2019Mr. Pascrell (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to classify certain automatic fire sprinkler system
			 retrofits as 15-year property for purposes of depreciation.
	
 1.Short titleThis Act may be cited as the High Rise Fire Sprinkler Incentive Act of 2019. 2.Classification of certain automatic fire sprinkler system retrofits (a)Treatment as 15-Year propertySection 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following:
				
 (vii)any automatic fire sprinkler system retrofit property.. (b)Applicable depreciation methodSection 168(b)(3) of such Code is amended by adding at the end the following new subparagraph:
				
 (H)Any automatic fire sprinkler system retrofit property.. (c)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by inserting after the item relating to subparagraph (E)(vi) the following:
				
					
						
							(E)(vii)39
 (d)Definition of automatic fire sprinkler system retrofit propertySection 168(i) of such Code is amended by adding at the end the following new paragraph:  (20)Automatic fire sprinkler system retrofit propertyThe term automatic fire sprinkler system retrofit property means any sprinkler system which—
 (A)meets the standards of National Fire Protection Association 13 (or any successor benchmark), and (B)is installed in a building which—
 (i)was placed in service before the date of such installation, and (ii)has an occupiable floor more than 75 feet above the lowest level of fire department vehicle access..
 (e)Effective dateThe amendments made by this section shall apply after the date of enactment of this Act. 